UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2119


In re: JONATHAN CORNISH,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                     (1:07-cr-00592-RDB-1, 1:07-cr-00604-RDB-1)


Submitted: December 20, 2019                                      Decided: January 6, 2020


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan Cornish, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jonathan Cornish petitions for a writ of mandamus seeking an order compelling

modification of his sentence. We conclude that Cornish is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018). Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Cornish is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2